Citation Nr: 0111280	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying the veteran's claim 
to reopen for entitlement to service connection for a 
psychiatric disorder.  Following notice to the veteran of the 
denial, she initiated her appeal later in October 1999 and 
later perfected it.  The veteran was informed by the RO, in a 
letter dated in December 2000, that her appeal was being 
certified to the Board for consideration, and that she could 
submit additional evidence directly to the Board within the 
ensuing 90-day period.  Additional argument from the 
veteran's representative along with copies of previously 
submitted service medical records were thereafter received by 
the Board in February 2001, albeit without a waiver of 
initial consideration by the RO.  Return of the case to the 
RO solely on the basis of the February 2001 submission is not 
required, given that all of the service medical records 
submitted at that time are duplicate copies of records 
previously considered by the RO.

FINDINGS OF FACT

1.  Entitlement of the veteran to service connection for a 
psychiatric disorder was denied previously by the RO on 
several occasions, the most recent of which occurred in 
October 1995.  Following the issuance of written notice of 
the denial to the veteran later in October 1995, no timely 
appeal of the October 1995 denial was initiated.

2.  In March 1999, the veteran submitted her most recent 
claim to reopen for entitlement to service connection for a 
psychiatric disorder, and the evidence added to the record 
since entry of the RO's determination in October 1995 at 
least in part bears directly and substantially upon the 
specific matter under consideration, is not duplicative or 
cumulative of previously submitted materials, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The rating decision of the RO in October 1995, wherein 
the veteran's claim to reopen for service connection for a 
psychiatric disorder was most recently denied, is final.  
38 U.S.C.A. § 7105(a), (b), (c) (West 1991).

2.  Since entry of the RO's determination in October 1995, 
denying entitlement to service connection for a psychiatric 
disorder, new and material evidence to reopen the previously 
denied claim has been presented.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial consideration of the veteran's entitlement to service 
connection for a psychiatric disorder was accorded by the RO 
by means of its rating decision of April 1985.  Therein, the 
veteran's claim was denied and no timely appeal was 
thereafter initiated.  Further attempts to reopen such claim 
followed, the most recent of which was the subject of a 
rating decision of the RO in October 1995.  The basis of the 
October 1995 was that the medical evidence submitted had not 
shown that a diagnosis or treatment of a chronic psychiatric 
disorder had occurred during military service or with the 
presumptive one-year period following her discharge from 
service.  Notice of the October 1995 denial was furnished to 
the veteran later in October 1995, but in the absence of a 
timely appeal of the RO's denial in October 1995, such action 
became final.  38 U.S.C.A. § 7105(a), (b), (c).  By virtue of 
the veteran's filing of a claim to reopen in March 1999, she 
now seeks to reopen her previously denied claim of 
entitlement to service connection for a psychiatric disorder 
with the presentation of new and material evidence.

The United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), rejected the 
test for determining the materiality of evidence originally 
set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(evidence was deemed "material" when there was a reasonable 
possibility that the additional evidence presented, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim) in favor of the test 
outlined in 3.156(a); that is, whether the newly presented 
evidence is so significant that it must be considered to 
decide fairly the claim.  

Since Hodge, reviewing a final decision based on new and 
material evidence became potentially a three-step process.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
Court in Elkins held that the two-step process set forth in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for the 
reopening of claims had become a three-step process under the 
holding of the Federal Circuit in Hodge.  

The three-step process for review of finally adjudicated 
claims enumerated in Elkins was as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist has 
been fulfilled.  With the advent of the VCAA, the requirement 
that the claim be well grounded under 38 U.S.C.A. § 5107(a) 
has been eliminated, thus rendering the process a two-step 
one consisting of the first and third component parts set 
forth in Elkins, without regard to well groundedness.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

In addition, it is noted that, such test was further modified 
during the pendency of this appeal through a significant 
change in the law.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined and expanded 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  That 
notwithstanding, in light of the favorable action herein 
taken with respect to the newness and materiality of the 
evidence presented to reopen the previously denied claim, no 
possibility of prejudice to the veteran is found.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  Similarly, all evidence needed to 
adjudicate the issue herein addressed on the merits has been 
obtained and no prejudice to the veteran would therefore 
result, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Where a veteran served 90 days of more during a 
period of war, or during peacetime after December 31, 1946, 
and a psychosis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Evidence on file at the time of entry of the RO's decision in 
October 1995, denying the veteran's claim to reopen for 
service connection for a psychiatric disorder, consisted of 
service medical records compiled during the veteran's period 
of active duty, medical records prepared by the service 
department following her discharge from service, and medical 
records of VA and non-VA medical professionals attending to 
the veteran during post-service years.  

The evidence submitted since entry of the October 1995 rating 
decision includes records of VA and non-VA treatment, 
including hospital care, received by the veteran from 1989 to 
1999.  Also received is a handwritten statement, dated in 
June 2000, from the veteran's former husband, reporting that 
both he and the veteran were stationed at the Mountain Home 
Air Force Base in Idaho in 1980 and were married at that 
time.  As well, it was his specific recollection that, while 
at the Mountain Home Base, the veteran had been referred by 
her supervisor to be seen by a Dr. Wise at the Mental Health 
Clinic and that Dr. Wise told him following his interview 
with the veteran that she had a schizoaffective disorder, 
that her condition would worsen before it improved, and that 
she would remain on medicine for control of her symptoms for 
the rest of her life.

The evidence submitted by the veteran to reopen her claim for 
service connection for a psychiatric disorder must be 
presumed as true, solely for purposes of determining whether 
new and material evidence has been presented.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  That being the case, the 
above-cited statement of the veteran's ex-husband must at 
this stage be presumed as true, notwithstanding the fact that 
the veteran's ex-husband is not competent to offer medical 
evidence, as the record does not indicate that he has the 
medical education or training to render him a medical 
professional.  He is, however, competent to testify as to 
what he personally observed and, in this instance, the ex-
husband is found to be competent to testify as to what a 
physician of the service department specifically told him 
during the veteran's period of service with respect to his 
diagnosis of the veteran's schizoaffective disorder.  The 
statement of the ex-husband of June 2000 is therefore found 
to constitute new and material evidence under 38 C.F.R. 
§ 3.156(a), as it was not before the RO in October 1995 and 
it bears directly and substantially upon the specific matter 
under consideration, is not duplicative or cumulative of 
previously submitted materials, and by itself is so 
significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for a psychiatric disorder.  Based on the 
foregoing, the previously denied claim is reopened, but 
consideration of the merits of the reopened claim is deferred 
pending the completion of certain development requested 
below. 


ORDER

New and material evidence has been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a psychiatric disorder.  To that extent alone, 
the appeal is granted.


REMAND

Further action by the RO is needed as to the reopened the 
claim of entitlement to service connection for a psychiatric 
disorder.  Specifically, a further search for any missing 
service medical records is needed and further medical input 
is advisable in order to better define the relationship, if 
any, between any existing psychiatric disability and a 
claimed in-service schizoaffective disorder.  

As additional medical examination is deemed to be 
necessitated, the veteran is hereby advised of the importance 
of appearing for such evaluation.  In that vein, the 
veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Inasmuch as further development is necessary, and so that 
full compliance with VCAA may be achieved, this matter is 
REMANDED to the RO for completion of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her reopened claim for service connection 
for a psychiatric disorder, including 
medical opinions as to diagnoses, causes, 
or onset date of disability, and lay 
statements by witnesses, family members, 
or others.  The RO should also advise the 
veteran of her right to submit any 
additional argument and/or evidence in 
support of her reopened claim of 
entitlement to service connection for a 
psychiatric disorder.  Such evidence may 
be of a lay or medical variety, including 
but not limited to copies of service 
medical or personnel records she may hold 
in her possession; statements from 
service medical personnel; "buddy" 
certificates or affidavits from fellow 
service persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of a 
chronic acquired psychiatric disorder.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated her for any 
psychiatric disorder before, during, and 
after her discharge from military 
service.  The approximate dates of any 
such evaluation or treatment should also 
be provided, to the extent possible.  In 
particular, she should be asked as to 
whether she received any treatment 
between July 1982 and 1984 for a 
psychiatric disability.  If so, the names 
and addresses of the medical providers 
should be forwarded to the RO.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request.  All VA treatment 
records, not already on file, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  The RO should through contact with 
the National Personnel Records Center 
and/or the United States Air Force obtain 
a complete set of all of the veteran's 
service medical and personnel records.  
In addition, a special search should be 
made for records compiled at Mental 
Health Clinics of the Mountain Home Air 
Force Base in Idaho; Sheppard Air Force 
Base in Texas; and Luke Air Force Base in 
Arizona, particularly any and all records 
compiled in service by a Dr. Wise or 
Weiss, which are not already contained 
within the claims folder.  Once obtained, 
such records should then be associated 
with the veteran's claims folder.

5.  The RO should contact the Social 
Security Administration (SSA) and request 
all medical and administrative records 
utilized by that agency with respect to 
any and all applications by the veteran 
for SSA benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therewith.

6.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's existing psychiatric 
disorder(s).  The veteran's claims folder 
in its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All established 
psychiatric diagnoses are then to be 
fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to 
each of the following:  

(a)  Whether it is at least as 
likely as not that any existing 
acquired psychiatric disorder, 
if any, had its onset during 
the veteran's period of 
military service from July 1970 
to July 1982, or is otherwise 
the result of any in-service 
event?  

(b)  Whether it is at least as 
likely as not that a psychosis 
was present within the one-year 
period immediately following 
the veteran's discharge from 
service in July 1982, and if 
so, the manifestations shown 
must be described in detail and 
an opinion offered as to their 
degree of severity?

Use by the examiner of the 
italicized standard of proof in 
formulating each response is 
requested.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, the RO should readjudicate 
the veteran's reopened claim of 
entitlement to service connection for a 
psychiatric disorder, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA and 
all pertinent case law, and, as 
applicable, 38 C.F.R. § 3.655.  

If the benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal, inclusive, as 
applicable, of citation to 38 C.F.R. 
§ 3.655.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v, West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	   Member, Board of Veterans' Appeals


 



